         Case 1:19-cr-00251-LM Document 39 Filed 02/12/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE




United States of America


    V.                                    Criminal No. 19-cr-251-01-LM


Johnathon Irish



                     JURY INSTRUCTIONS - FORFEITURE



    In view of your verdict that the defendant, Johnathan

Irish, is guilty of being a prohibited person, a felon, in

possession of a firearm, you have one more task to perform

before I discharge you.       You must now decide whether the

defendant should surrender to the government his ownership

interest in certain property as a penalty for committing that

crime.   We call this a "forfeiture."        The government alleges

that the defendant should have to surrender the following

property to it: a Sig Sauer pistol and a Catamount Fury shotgun.

     Under federal law, any person who is convicted of being a

felon in possession of a firearm shall forfeit any firearm

"involved in or used in" that violation.          Therefore, the

government is entitled to forfeiture if it proves by a

preponderance of the evidence that the firearms listed above

were involved in or used in the offense for which you have

already found the defendant guilty.
       Case 1:19-cr-00251-LM Document 39 Filed 02/12/20 Page 2 of 6




                       Government's Burden of Proof



     Note that this standard of proof is different than the one

you used in detennining whether the defendant was guilty of the

crime charged.   My previous instructions on the government's

burden of proof regarding your verdict on the guilt of the

defendant do not apply to your deliberations at this phase of

the proceedings regarding forfeiture.       In deliberating and

deciding your verdict on forfeiture, I instruct you that the

government need only prove by a preponderance of the evidence

that the specified firearms were involved in or used in the

defendant's crime.    The government is not required to prove

forfeiture beyond a reasonable do\ibt.


     I repeat, the government must establish by a preponderance

of the evidence that the firearms the government alleges are

subject to forfeiture were involved in or used in the

defendant's crime.    This burden of proof is easier to meet than

the burden of proof you applied in the guilt phase of your

deliberations (beyond a reasonable doubt).        To meet this burden,

the government must convince you that it is more likely than not

that the firearms described were involved in or used in the

crime for which you fo\md the defendant guilty.
       Case 1:19-cr-00251-LM Document 39 Filed 02/12/20 Page 3 of 6




                        What the Jury May Consider


     While deliberating, you may consider any evidence,

including testimony, admitted during the trial.         All of my

previous instructions regarding direct and circumstantial

evidence, credibility of witnesses, and your duty to deliberate

apply with respect to your deliberations regarding forfeiture.

However, you must not reexamine your previous determination

regarding the defendant's guilt for the crime charged.          I

instruct you specifically not to discuss in your forfeiture

deliberations whether the defendant is guilty or not guilty of

the firearms violation.


    I further instruct you that you should not consider what

might happen to the property in determining whether it is

subject to forfeiture.    For example, you should disregard any

claims that other persons may have to the property.          Such issues

will be resolved by the court at a later time.         Your sole

concern is whether the government has proven that it is more

likely than not that the firearms described were involved in or

used in the crime for which you have found the defendant guilty.




                            Special Verdict Form


     You will render your verdict using a special verdict form.

The special verdict form lists each of the items of property the

government alleges are subject to forfeiture - the Sig Sauer
      Case 1:19-cr-00251-LM Document 39 Filed 02/12/20 Page 4 of 6




pistol and the Catamount Fury shotgun - and asks whether each
item is subject to forfeiture.     You may answer each question on

the special verdict form by simply putting an "X" or a check

mark in the space provided next to the words "YES" or "NO."


      You must reach a unanimous verdict as to whether the

government has met its burden of proof regarding forfeiture on

each individual item.   That is, everyone must agree that the

government did, or did not, prove by a preponderance of the

evidence that the individual item listed was used in or involved

in the defendant's crime.



     When you have arrived at a verdict, notify the court

security officer and you will be brought back into the courtroom

where the foreperson will render the verdict orally, just as you

did with respect to the guilt phase of the trial.
           Case 1:19-cr-00251-LM Document 39 Filed 02/12/20 Page 5 of 6




                    UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF NEW HAMPSHIRE



United States of America

      V.                                      Criminal No. 19-cr-00251-LM

Johnathon Irish




                      SPECIAL VERDICT FORM - FORFEITURE



      We, the jury, return the following special verdicts as to the following properties in

which the government has alleged that the defendant, Johnathan Irish, has an interest:


   1. Was one Sig Sauer 1911,.45 caliber pistol, S/N GS 34120, involved in or used in

      the crime for which defendant was convicted in count one?



              YES                               NO




   2. Was one Zijiang Machinery Co., Model Catamount Fury, 12 gauge shotgun, S/N

      CAT-002586, involved in or used in the crime for which defendant was convicted

      in count one?



              YES                               NO




                                                Foreperson


                                                Date
Case 1:19-cr-00251-LM Document 39 Filed 02/12/20 Page 6 of 6
